Case 2:18-cv-09691-RGK-PJW Document 43 Filed 10/30/19 Page 1 of 3 Page ID #:507


                                                                             FILED
                            NOT FOR PUBLICATION
                                                                             OCT 30 2019
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


  LEONARD WILLIAMS, on behalf of                  No.   19-56121
  himself and all others similarly situated;
  THE LENNY WILLIAMS                              D.C. No.
  PRODUCTION COMPANY, a California                2:18-cv-09691-RGK-PJW
  corporation,

               Plaintiffs-Appellees,              MEMORANDUM*

   v.

  WARNER MUSIC GROUP
  CORPORATION, a Delaware
  Corporation; WARNER BROS.
  RECORDS, INC., a Delaware
  Corporation,

               Defendants-Appellants.


                     Appeal from the United States District Court
                        for the Central District of California
                     R. Gary Klausner, District Judge, Presiding

                            Submitted October 21, 2019**
                                Pasadena, California


        *
              This disposition is not appropriate for publication and is not precedent
 except as provided by Ninth Circuit Rule 36-3.
        **
              The panel unanimously concludes this case is suitable for decision
 without oral argument. See Fed. R. App. P. 34(a)(2).
Case 2:18-cv-09691-RGK-PJW Document 43 Filed 10/30/19 Page 2 of 3 Page ID #:508



 Before: KLEINFELD, PAEZ, and CALLAHAN, Circuit Judges.

       Warner Music Group Corp. and Warner Records Inc. (WBR) appeal from

 the district court’s sua sponte remand of Leonard Williams’ putative class action

 alleging that WBR underpaid royalties owed to potentially thousands of persons

 and entities for sound recordings streamed in foreign countries. The district court

 held that WBR had not made the requisite showing that the matter in controversy

 exceeds $5,000,000.

       This appeal is controlled by our recent decision in Arias v. Residence Inn by

 Marriott, 936 F.3d 920 (9th Cir. 2019), which vacated a similar remand order. In

 Arias we held “that when a notice of removal plausibly alleges a basis for federal

 court jurisdiction, a district court may not remand the case back to state court

 without first giving the defendant an opportunity to show by a preponderance of

 the evidence that the jurisdictional requirements are satisfied.” Id. at 925. We

 conclude that in this case WBR’s notice of removal “plausibly alleges a basis for

 federal court jurisdiction,” and accordingly we vacate the district court’s sua sponte

 remand order.

       On remand, should the district court again consider remanding this action to

 the state court, it should follow our holdings in Arias that: (1) “a removing

 defendant’s notice of removal ‘need not contain evidentiary submissions’ but only


                                            2
Case 2:18-cv-09691-RGK-PJW Document 43 Filed 10/30/19 Page 3 of 3 Page ID #:509



 plausible allegations of the jurisdictional elements”; (2) “when a defendant’s

 allegations of removal jurisdiction are challenged, the defendant’s showing on the

 amount in controversy may rely on reasonable assumptions”; and (3) “when a

 statute or contract provides for the recovery of attorneys’ fees, prospective

 attorneys’ fees must be included in the assessment of the amount in controversy.”

 Id. at 922 (quoting Ibarra v. Manheim Investments, Inc., 755 F.3d 1193, 1197 (9th

 Cir. 2015)).

       The district court’s order remanding this action to the state court is

 VACATED and the matter is REMANDED to the district court.




                                           3
